Exhibit 10.11













April 11, 2011










Mr. Avrohom Oratz

45 Broadway

New York, New York 10006




Dear Mr. Oratz:




Reference is made to that certain Employment Agreement (the “Agreement”) dated
as of June 1, 2010 by and between the Company and yourself.  In light of your
recent election as President and Chief Executive Officer, said Agreement is
hereby amended effective April 8, 2011 as follows.




1.

Your title shall be President and Chief Executive Officer.




2.

Paragraph 3.1 of the Agreement is amended to read as follows:




“3.1

For all services rendered by Executive under this Agreement, the Company shall
pay Executive a base salary of One  Hundred and Sixty Five  Thousand and 00/100
Dollars ($165,000.00) per annum (the "Base Salary"), payable in equal bi-monthly
installments or 26 pay periods per year.  The amount of the Base Salary shall be
reviewed on an annual basis by the Compensation Committee of the Company.  No
such change shall in any way abrogate, alter, terminate or otherwise effect the
other terms of this Agreement.”




3.

Paragraph 4.2 of the Agreement is amended to read as follows:




“4.2

During the Term of this Agreement, Executive shall serve as the President and
Chief Executive Officer of the Company and in such other capacity as determined
by the Board of Directors.  In the performance of all of his responsibilities
hereunder, Executive shall be subject to all of the Company's policies, rules,
and regulations applicable to its employees of comparable status and shall
report directly to, and shall be subject to, the direction and control of the
Board of Directors and shall perform such duties as shall be assigned to him by
the Board of Directors.  In performing such duties, Executive will be subject to
and abide by, and will use his best efforts to cause other employees of the
Company to be subject to and abide by, all policies and procedures developed by
the Company's Executive Officers, Board of Directors or its Executive
Committee.”




As hereby modified and amended, the Agreement is deemed in full force and
effect.




Very truly yours,




ABSOLUTE LIFE SOLUTIONS, INC.




/s/ Chaim Loeb

By:

Chaim Loeb

Chairman Compensation Committee




CONSENTED TO:




/s/ Avrohom Oratz             

AVROHOM ORATZ



